    Case: 1:19-cv-00373 Document #: 20 Filed: 08/20/19 Page 1 of 5 PageID #:82




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ANTHONY MCCLENDON,

              Plaintiff,

      v.                                            Case No. 19-cv-373

HUGHES LOCHARD,                                     Hon. Robert M. Dow, Jr.

              Defendant.                            JURY TRIAL DEMANDED



                    DEFENDANT’S ANSWER TO COMPLAINT
                       AND AFFIRMATIVE DEFENSES

      Defendant, Hughes Lochard, M.D., through his counsel, provides the

following answer and affirmative defenses to Plaintiff’s complaint:

      1. On August 2017, I was in a serious automobile accident and was being

           treated for lower back injuries and both knee injures, and place on pain

           medication (Norco) and physical therapy while awaiting right knee

           surgery by Dr. Barge and Dr. Quintana, at Rush Internist Medical Center.

           ANSWER:       Defendant lacks knowledge or information
           sufficient to form a belief about the truth of the allegations
           contained in Paragraph 1, but denies any liability to Plaintiff
           whatsoever.

      2. On 10-16-18 I requested for medical attention concerning my lower back

           and both my knees which have been damaged. My request was to be stop

           from traveling in the small van to and from Court, a two-hour long trip

           which was causing my back injury excruciating pain, and knees to ache


                                      Page 1 of 5
Case: 1:19-cv-00373 Document #: 20 Filed: 08/20/19 Page 2 of 5 PageID #:83




     and swell. Stg. Valencia forwarded my request to Dr. Lochard who denied

     my request, and stated that these injuries are old and been addressed,

     deal with them when you are free. (See enclosed Exhibit 1) Response from

     Dr. Lochard.

     ANSWER:         Denied.

 3. On 10-19-18 I requested to Dr. Lochard, for pain medication (Norco) for

     my lower back and both my knees pain which I have been on since 2017 to

     Present. Dr. Lochard and Nurse Ms. Contreras told me that they do not

     give out (Norco) pain medication, although there is another inmate who is

     on pain medication (Norco) that receives it 3 times daily. [inmate name

     removed].

     ANSWER:        Defendant objects to responding to this allegation
     to the extent that it seeks a response concerning medical
     treatment of a third party. Without responding to that aspect of
     the allegation, denied.

 4. On 10-29-18, again my medical request for treatment was denied by

     Commander Mrs. Jennings who was fully aware of my serious medical

     conditions and chronic severe lower back and both knee pain (see enclosed

     Exhibit 4).

     ANSWER:      As paragraph 4 concerns allegations pertaining to
     Commander Jennings, no answer is made thereto. To the extent
     that an answer is required, denied.

 5. Response from Commander Mrs. Jennings and Kendall County Rule Book

     pg. 14 Step 1 and 2 of the detainee grievance procedures.

     ANSWER:         Defendant      lacks      knowledge    or   information


                                 Page 2 of 5
     Case: 1:19-cv-00373 Document #: 20 Filed: 08/20/19 Page 3 of 5 PageID #:84




           sufficient to form a belief about the truth of the allegation
           contained in Paragraph 5.

       6. On 10-2-18, during my intake screening at Kendall County Jail, I was

           reconized [sic] by staff to have serious medical conditions and placed in

           Unit (MD 1) which is a medical holding unit, and I was there the entire

           time I was jailed at the Kendall County Jail.

           ANSWER:       Defendant lacks knowledge or information
           sufficient to form a belief about the truth of the allegations
           contained in Paragraph 6, but denies any liability to Plaintiff
           whatsoever.

       7. I was denied a bed while on the MD1 Unit. Dr. Lochard said the beds were

           for Patients (Inmates) with special conditions, which I have, that is why I

           was housed on the Unit in the first place. Instead of a bed I was forced to

           sleep in 3 stack a bunk tubs that were so hard and sat so low to the

           ground that it caused me more back spasms and knee problems, getting in

           and out. Do [sic] to my medical conditions Dr. Lochard had the authority

           to help me, and provide extra comfort to the situation for not having a bed

           but he denied me the mattress for no reason. (See enclosed Exhibit 6).

           ANSWER: Denied.

                                GENERAL DENIAL

       Defendant denies each and every allegation not specifically admitted herein,

and further denies that he violated Plaintiff’s constitutional rights or is in anyway

liable to Plaintiff.




                                       Page 3 of 5
     Case: 1:19-cv-00373 Document #: 20 Filed: 08/20/19 Page 4 of 5 PageID #:85




                            AFFIRMATIVE DEFENSES

                        FIRST AFFIRMATIVE DEFENSE
                 (Failure to Exhaust Administrative Remedies)

       To the extent that the Plaintiff has failed to exhaust his administrative

remedies prior to the initiation of this cause of action, Plaintiff’s claims are barred

by the Prison Litigation Reform Act (42 U.S.C. § 1997).

                        SECOND AFFIRMATIVE DEFENSE
                            (Mitigation of Damages)

       Plaintiff had a duty to mitigate his claimed damages. Accordingly, to the

extent Plaintiff could have prevented any injury by taking reasonable actions under

the circumstances he should be precluded from recovering damages for that injury.



                                 Prayer for Relief

       WHEREFORE, Defendants pray that this Honorable Court dismiss Plaintiff’s

complaint with prejudice, that Defendants recover their reasonable attorney’s fees

and costs of suit, and provide such other and further relief as this Court may deem

necessary and just.

                                   Jury Demand
       Pursuant to Fed. R. Civ. P. 38(b), Defendants hereby demand a trial by a jury

on all issues so triable.

                                        Respectfully submitted,
                                        CUNNINGHAM, MEYER & VEDRINE, P.C.

                                        By: /s/ Chad M. Skarpiak
                                               One of the Attorneys for Defendant




                                       Page 4 of 5
    Case: 1:19-cv-00373 Document #: 20 Filed: 08/20/19 Page 5 of 5 PageID #:86




Michael R. Slovis
Peter J. Strauss
Chad M. Skarpiak
CUNNINGHAM, MEYER & VEDRINE, P.C.
1 East Wacker Drive, Suite 2200
Chicago, Illinois 60601
Tel: (312) 578-0049
cskarpiak@cmvlaw.com


                              Certificate of Service

The undersigned attorney hereby certifies that on August 20, 2019, he electronically
filed the foregoing document with the Clerk of the Court using the CM/ECF system,
and that a true copy of the foregoing on the following individual via U.S. Mail, at
the address shown:

                             Anthony E. McClendon
                                   #53440-424
                         Metropolitan Correctional Center
                             71 W Van Buren Street
                               Chicago, IL 60605

                                              /s/ Chad M. Skarpiak




                                     Page 5 of 5
